I feel honoured to represent my country at today’s forum of world leaders, where we have a chance to discuss the problems that the world is facing. I want to talk about many problems, but I will focus on just four today. I came to this forum despite the difficulties in my country and the challenges facing it. Indeed, I would not have come at all, but I feel that there are some very urgent problems that the world must address.
I will first talk about climate change. So many leaders have already discussed it, but I feel that there is a lack of seriousness. Perhaps some world leaders who could do a lot do not realize the urgency of the situation. We have many ideas, but, as someone has said, ideas without funding are mere hallucinations.
I will start with my own country, Pakistan. Our country is among the 10 nations of the world most affected by climate change. As we are primarily an agricultural country, we depend on our rivers, and 80 per cent of the water in our rivers comes from glaciers — glaciers that are in India as well as in Pakistan. Eighty per cent of the water in the Ganges and other Indian rivers comes from the Himalayan, Karakoram and Hindu Kush glaciers, which are melting at quite a rapid pace. We have already detected 5,000 glacial lakes in our mountains. If that continues and nothing is done, we fear that humans will face a huge catastrophe. In my country, when my party came to power, we planted 1 billion trees over five years in the province of Khyber Pakhtunkhwa. We have now set ourselves a target of reaching 10 billion trees in Pakistan, with the goal of helping to counter the effects of global warming.
However, one country cannot do everything. This has to be a combined global effort. My optimism comes from the fact that the Almighty has endowed humans with great powers. We can do anything, provided that our survival instinct is stirred up. I really hope that the United Nations can take the lead and put more emphasis on this issue. Richer countries, the countries that are mainly responsible for greenhouse-gas emissions, must be pushed to do more, because our country contributes a minuscule amount to greenhouse gas emissions. The United Nations must lead on this issue.
The second issue I wish to mention is even more critical. Every year, billions of dollars leave poor countries for rich countries. Billions of dollars are siphoned off by the developing world’s ruling elite and find their way into Western bank accounts, offshore accounts, tax havens and expensive properties hidden behind companies bought in Western capitals. That is devastating the developing world and causing further poverty and death. It is impoverishing the developing world. The divide between rich and poor countries is growing because of it. Money-laundering that results from money leaving poor countries for rich countries is not treated the same way that drug money and terror financing are, for instance. Terror financing and drug money are taken more seriously than the fact that poor countries are being plundered by their elites.
I took charge of our Government one year ago. In the 10 years preceding that, my country’s total debt quadrupled. The debt we had accumulated in 60 years quadrupled in just 10 years. As a result, half of the total revenue that we collected in one year went into debt servicing. How are we going to spend money on our 220 million citizens when half of our money is going into debt servicing as a result of our country being plundered by a ruling elite who could easily withdraw that money? Moreover, when we do locate properties in Western capitals that have been bought with money made through corruption and money-laundering by corrupt leaders, those finances are nearly impossible to retrieve. If we retrieved that money it could be spent on our citizens, but it is very difficult.
Laws protect those criminals. We do not have millions of dollars to spend on expensive lawyers. We need help from rich countries, and it is critical that such countries show political will. They cannot allow this to happen. How can poor countries spend money on human development, which the United Nations calls for as part of the Sustainable Development Goals? How will we do that when our countries are so easily drained of finances?
So unless rich countries intend to build walls to stop economic refugees, as we are currently seeing, they must take action now. There must be a deterrent. The corrupt ruling elite should not be able to easily take money from us and park it in foreign bank accounts and properties abroad. I have also never understood how tax havens are allowed to exist. Why should rich people not pay taxes? Why are secret accounts in tax havens legal? The world is changing and its population is growing. Sooner or later there will be a crisis if the poor get poorer and the rich get richer. That is my second point, and I hope that the United Nations takes the lead on that matter by involving the International Monetary Fund, the World Bank and the Asian Development Bank. Those institutions must find a way to stop the plunder of the developing world.
My third point is Islamophobia. There are 1.3 billion Muslims in the world, and millions of Muslims live in European countries and the United States as minorities. Since 9/11, Islamophobia has grown at an alarming pace. Human communities live together and should foster understanding among one another, but Islamophobia is creating a division. Muslim women who wear hijabs are now seen as an issue in some countries, with the hijab being depicted as a weapon.
Women are permitted to take off their clothes in some countries, but are not allowed to put on more. How can that happen? The reason is Islamophobia, which started after 9/11, because certain Western leaders equated terrorism with Islam, talking of Islamic terrorism and radical Islam. What is radical Islam? There is only one Islam, the Islam we follow of the Prophet Muhammad. There is no other Islam.
What message do the terms “radical Islam” and “Islamic terrorism” send to people in the West, and why does Islamophobia exist? How can people in New York, the Midwestern United States and European capitals distinguish between moderate and radical Muslims? Terrorism has nothing to do with any religion. The terms “Islamic terrorism” and “Islamic radicalism”, which are used by leaders, sadly, are the main reasons for Islamophobia and have caused pain among Muslims. We in Muslim countries experience Islamophobia when travelling abroad, and it is getting worse. May I also say that Islamophobia is marginalizing Muslim communities in European countries, and we all know that marginalization leads to radicalization. Some of the people who became militants in Syria and other countries were from marginalized Muslim communities. My point here is that we must address the issue.
I am sad to say that we Muslim leaders have not addressed the issue either. After 9/11, when the war against radical Islam began, leaders did not try to explain to the West that there was no such thing as radical Islam. There are radicals, moderates and liberals in all human communities — whether they are Christian, Jewish or anything else — but Islam itself is not radical. Neither is Judaism nor Christianity nor Hinduism. No religion preaches radicalism. The bases of all religions are compassion and justice, which differentiate us from the animal kingdom. However, unfortunately, the Muslim leadership was so scared of being called radical Muslims that leaders all labelled themselves as moderates. Pakistan was in the eye of the storm, and our Government coined the phrase “enlightened moderation”. No one knew what it meant, but everyone started wearing Western suits, calling themselves moderates and speaking English, even if they were barely proficient. No one had a clue what it meant, because we in the Muslim world did not explain to the West that there is no such thing as radical Islam.
One of the reasons that Islam was supposed to be equated with terrorism following 9/11 was suicide attacks. All sorts of theories appeared, because the 9/11 bombers were suicide attackers. One such theory was that Muslims carried out such attacks because they would be greeted by virgins in heaven. What about female suicide attackers? It was bizarre, and no one explained the truth. As a result, suicide attacks became associated with Islam. No one pointed out that before 9/11, the majority of suicide attacks in the world were perpetrated by the Tamil Tigers, who were Hindus. No one blamed Hinduism, and quite rightly. What has Hinduism got to do with what desperate people were doing in Sri Lanka? We have all seen films about the Japanese kamikaze pilots who carried out suicide attacks towards the end of the Second World War, and we did not blame their religion. Nevertheless, here we were trying to prove that we were moderates instead of explaining the truth to the West.
The most important thing I want to say here today with regard to Islamophobia is this. I know how the misunderstanding about Islam came about, because I have spent a lot of time in England playing sport professionally. I therefore know how the Western mind works and how the West views religion. One of the reasons for Islamophobia was a book published in 1989 that maligned, insulted and ridiculed our Prophet Muhammad, and there was a reaction in the Muslim world. The West could not understand what the problem was, because, in the West — and I know this, because I have spent so much time there — religion is perceived completely differently. Westerners do not view religion as we do. Islam was labelled as an intolerant religion that was against freedom of expression, and it took a real beating. That happened 30 years ago, and I still remember it as a watershed. Every two or three years, someone would malign our Prophet — may peace be upon him — and Muslims would react, which led to Islam being labelled an intolerant religion.
In more recent years, I again blame a certain group of people in the West who deliberately provoked the current phenomenon, while being aware of the impact it would have. However, the majority of Westerners did not understand. Again, that is where the Muslim leadership let Muslims down. We should have explained to them what our Prophet means to us, which I will now try to explain in the space of one minute.
Our Prophet was the witness to the divine book, the holy Qur’an. The holy Qur’an is the book of guidance for Muslims and the Prophet’s life was the perfect example of the Qur’an’s guidance. He therefore represents the ideal that we all wish to attain. The Prophet created the first Islamic State in Medina, which was the basis for the Muslim civilization that would become the predominant civilization for the next 700 years.
What was that State? I hear such strange things about Islam — for example, that it is against women and minorities. The first State of Islam, in Medina, was the first welfare State. It took responsibility for the weak, widows, orphans, the poor and the handicapped. It taxed the rich and spent the money on the poor. The State announced that all human beings were children of Adam and hence equal, whatever the colour of their skin. The whole system depended on slavery, as Western societies did for many years, and the Prophet announced that one of the greatest deeds was to free a slave. However, because society was so dependent on slavery, he declared that they must at least be treated as equal members of the family. As a result, something occurred in the Muslim world that has yet to occur in any other civilization: slave dynasties appeared and slaves became kings. Mamluk slaves ruled Egypt and there were slave dynasties in India.
The Assembly has heard that Islam is supposedly against minorities, so let me just make this issue clear. The Prophet announced that all were free to practice their religion. It was a sacred duty to protect the places of worship of all religions. He declared that every person was equal in the eyes of the law, regardless of their religion or colour. I always quote the incredible case of the fourth Caliph, the Head of State of Medina, who lost a court case to a Jewish citizen, which demonstrates that first, no one was above the law, and secondly, that a Jewish citizen was regarded as an equal citizen. When a Muslim society is unjust to its minorities it is therefore going against the religion of Islam and our Prophet.
It is important to understand that the Prophet lives in our hearts. When he is ridiculed or insulted, we feel that pain. As human beings, we understand one thing, which is that the pain of the heart is far more hurtful than physical pain. That is why Muslims react to such allegations. I have always thought that, if I ever stood at this rostrum, I would try to explain that concept to the international community, in particular the Western community. Having lived in the Western community, I saw that Westerners were not aware of that fact. When I first went to England as a teenager, I learned of a comedy film about Jesus Christ. Such a thing would be unthinkable in a Muslim society. Human communities must therefore be sensitive towards the causes of each other’s pain. In the West, the Holocaust is quite rightly treated with sensitivity, because it causes the Jewish community pain. All we ask is that freedom of speech not be used to insult the holy Prophet and cause us pain.
My fourth point is the most critical and the reason why I came here. It is about what is happening in Kashmir. Before I continue, I wish to make one thing clear. When we came to power, my first priority was to make Pakistan a country that would do its best to foster peace. We joined the United States’ war on terror after 2001, and Pakistan experienced one of its worst periods, in which 70,000 Pakistanis died and our economy shrank by more than $150 billion. I opposed the war, because Pakistan had joined Western countries in the 1980s in Afghanistan’s struggle for freedom against the Soviets. The mujahidin groups involved in guerrilla warfare were trained by the Pakistani army and funded by Western countries, particularly the United States. Those groups waged a struggle for freedom in Afghanistan. The Soviets called them terrorists, but we called them freedom fighters. In 1989, the Soviets retreated, the Americans packed up and left, and those groups remained in Pakistan.
Come 9/11, Pakistan joined the United States in the war on terror. I opposed joining the war because we had repeatedly told the West that “jihad” meant fighting for freedom against foreign occupation. Having joined forces with the United States, which had occupied Afghanistan, we were then supposed to declare that jihad did not signify a struggle for freedom but that it should instead be equated with terrorism. I therefore tried to tell the Government of the time to remain neutral, in order to enable it to keep the upper hand and remain in control. I told the Government that if it joined the United States, it would become an accomplice and be attacked, which is what happened. They turned against us. We lived through a nightmare. Seventy thousand people were killed in a war that we had nothing to do with. No Pakistani was involved in 9/11. The Taliban and Al-Qaida were in Afghanistan. We had nothing to do with it, but we lost 70,000 Pakistanis.
When we came to power, we therefore decided to disband what was left of those groups, a decision taken not just by us but by all Pakistani political parties. Unfortunately, the decision was not implemented until we came to power and dismantled whatever was left of those groups. I know that India continues to make accusations that such groups remain active. I would like the United Nations to send observers to see for themselves what we have done. No Pakistani Government would have dared to do that because it would have created strife. But we decided that there would be no militant organizations in Pakistan. All of that background is necessary for what I will go on to explain.
My Government also started to mend fences. I invited the Afghan President to our country and we have developed a relationship with Afghanistan. We had problems with Iran; we mended fences there. That brings me to India. Allow me to give some background about my relationship with India. Cricket is a passion of our subcontinent and, thanks to the sport, I had a great following in India, I have friends in India and I love going to India.
Therefore, when my party came to power, the first thing we did was to immediately reach out to India. I spoke to Prime Minister Modi and told him that our countries had similar problems — climate change and poverty. I told him that we should get together, resolve our differences through trade and build a relationship based on trust. Mr. Modi told me that Pakistan had perpetrated terrorist attacks in India. I replied that we too had problems with terrorist attacks instigated by India in Balochistan, having caught a spy, Kulbhushan Jadhav, who admitted to the sabotage going on in Karachi and Balochistan. We asked India to leave that behind us and let us move forward, saying that our main priority should be our people, given that the highest number of poor people in the world live on the Indian subcontinent.
Unfortunately, we made no headway. Our Foreign Ministers were supposed to meet to discuss the issue at last year’s session of the General Assembly, but India cancelled the meeting. We understood that their election was coming up and so believed that the ultranationalist party did not wish to cosy up to Pakistan. We therefore decided to wait until the elections were over. Meanwhile, a 20-year-old Kashmiri man — who, according to his father, was radicalized by the security forces in Kashmir — blew himself up on an Indian convoy. India immediately blamed us. I spoke to the Indian public on television and said that if the country gave us any proof, we would immediately take action, as we had clamped down on such groups. Rather than send us proof, they sent jets to bomb us. We retaliated; two of their planes were shot down and one pilot bailed out in Pakistan. We immediately returned the pilot, saying that we did not want any escalation.
Rather than take that as a peace gesture, Mr. Modi’s election campaign focused almost entirely on how he had taught Pakistan a lesson by killing 350 of its terrorists, which is a complete lie. All that India killed was approximately 10 of our trees, which was indeed quite painful, given our reforestation efforts. In his election campaign, Mr. Modi used phrases such as “This is just a trailer; the movie is about to start”, and “I went to Pakistan and taught them a lesson”. That was his election campaign.
We acknowledged the fact that we politicians make such statements to win elections and we would be able to resume normal relations after the elections. The moment the elections ended, we approached India and received no response. However, we then discovered that it was trying to put us on the Financial Action Task Force blacklist as a way of bankrupting us. That is when we realized that India had an agenda, which became clear on 5 August when it breached 11 Security Council resolutions stating that Kashmir is a disputed territory and that the people of Kashmir have a right to self-determination. It also breached a similar accord on resolving differences bilaterally and revoked article 370 of the Indian Constitution, giving Kashmir special status. It also deployed a further 180,000 troops in the region, with the total number of security forces in Kashmir now at 900,000. Moreover, it imposed a curfew on the 8 million people of Kashmir.
I want to briefly help the Assembly understand how anyone can do something like that. To do that, however, I must explain Rashtriya Swayamsevak Sangh. Mr. Narendra Modi is a lifetime member of Rashtriya Swayamsevak Sangh, an organization inspired by Adolf Hitler and Mussolini that was founded in 1925 based on a belief in racial purity and racial superiority. Like the Nazis, its members believed they were an Aryan race. All of that can be verified. We live in an information revolution, so anyone can google what I am saying. It is very important for me, however, to explain this to Assembly members so that they know what is happening in India. Rashtriya Swayamsevak Sangh believed in the ethnic cleansing of Muslims in India. At one point, it believed that the Hindu race was racially superior. It also harboured hatred for Muslims and Christians because it believed that the golden age of the Hindu civilization had come to an end as a result of Muslim rule centuries back, and subsequently of British rule in India. It therefore harboured feelings of racial superiority and a hatred of Muslims and Christians.
That was all openly stated. All one needs to do is google the founding fathers of Rashtriya Swayamsevak Sangh, Golwalkar and Savarkar, and they will find out the truth. That ideology of hatred is what murdered the great Mahatma Gandhi in 1948. It was that ideology of hatred that inspired Narendra Modi to film a programme in 2002 against Muslims in Gujarat, where he was Chief Minister. He allowed the Rashtriya Swayamsevak Sangh goons — who are inspired by Hitler’s Brown Shirts and actually wear brown shirts — to carry out a three-day assault. The Congress Home Minister declared in a statement that terrorists were being trained in Rashtriya Swayamsevak Sangh camps. Those terrorists butchered 2,000 Muslims and rendered 150,000 homeless. For that reason, Narendra Modi was not allowed to travel to the United States.
It is essential that the Assembly understand that background before I explain what sort of mind would lay siege to 8 million people with 900,000 troops. Women, children and sick people are locked up like animals. In fact, from what I know about England, if 8 million animals were locked up, the Royal Society for the Prevention of Cruelty to Animals would have made a lot of noise about it. However, those individuals are human beings.
What comes with the illusion of a superior Aryan race and racial superiority is arrogance. The two go together. It is arrogance that leads people to make mistakes and do stupid things — cruel things like those perpetrated by Narendra Modi. That is sheer arrogance. It is arrogance that has blinded him to what will happen when the curfew is lifted. Has he thought about that? It has not been thought through. What is he going to do when he lifts the curfew? Does he think that the people of Kashmir will quietly accept the status quo because India has changed the Constitution and stripped them of their special status? Will they accept that?
In the past 30 years 100,000 Kashmiris have died because they were denied the right to self-determination bestowed on them by the United Nations. One hundred thousand have died and 11,000 women have been raped. There are two United Nations human rights reports on this. The world has done nothing, because India is a huge market of 1.2 billion people. Sadly, the material world prevails over human life. But that has serious consequences. I again repeat, that is why I am here. What is going to happen when the curfew is lifted will be a bloodbath. People will come out onto the street and be greeted by 900,000 troops, who are not there, as Narendra Modi says, for the prosperity and development of Kashmir. What will those 900,000 troops do when people come out of their homes? There will be a bloodbath. Has he thought through what he will do then?
Has anyone thought about what to do when a bloodbath occurs? What kind of impact will that have on the people of Kashmir? What will they think after being boxed away in their houses and treated worse than animals? They have no rights. All of their political leaders have been arrested and taken out of Kashmir; even pro-India Kashmiri leaders have been removed. Thirteen thousand boys have been picked up and taken to unspecified locations. What will the people of Kashmir do when the curfew is lifted? They will pour out onto the streets. And what will the soldiers do? They will shoot them. They have already used pellet guns to blind young boys during the past five years of oppression in Kashmir. Kashmiris will therefore become further radicalized.
There will be another Pulwama. When it happens — guess what? — India will blame us. It is already blaming us. It is saying that everything is happening because of Pakistan. Its Army Chief of Staff said that there were 500 terrorists lined up on the border ready to cross. Why would Pakistan send 500 terrorists when there are 900,000 troops there? What impact are they going to make? What would they do? Do we not know that the moment a terrorist attack occurs, all that will happen is further cruelty and oppression for the people of Kashmir? The 900,000 troops would simply have a reason to further crush the people of Kashmir. The Indian Government would have an excuse to say that Pakistan is a terrorist State and to invoke the mantra of “Islamic terrorism”.
The moment the catchphrase “Islamic terrorism” is used, the whole world turns away, no one talks about human rights and people are given licence to do whatever they want. That is what is happening in Kashmir because the phrase “Islamic terrorism” keeps being used. That is what is happening right now. What benefit do we gain from further increasing the cruelty inflicted on the people of Kashmir? Why would we want that? Yet there is no other narrative left for India because, no matter what happens when the curfew is lifted, Pakistan will be blamed. There is always the danger of another Pulwama. They might come and bomb us again, and then another cycle will start.
What does Narendra Modi think? What are the 180 million Muslims in India thinking right now? Are they not watching the Kashmiris, stuck inside for 55 days now? Are they not watching? What do my fellow members of the General Assembly think? Do members not think that Muslims will be radicalized in India? I am talking about 180 million people. When they get radicalized, somewhere down the line there will be an incident in India and we will be blamed again. I am warning everybody present right now that, again, we will be blamed.
What about the 1.3 billion Muslims who are watching? They know that what is happening in Kashmir is only happening because there are Kashmiri Muslims. It is not happening to Kashmiri Hindus. Muslims know that what is happening is because of their religion. So what do my fellow leaders think they are thinking? What would the Jewish community think if 8,000 Jews — let alone 8 million — were stuck in the same way? What would Europeans think? What do we think? What do we think any human community, whose members are stuck in the way Kashmiris are, would think? Are we children of a lesser God? Does such a situation not cause us pain? This is what will happen next — someone among the 1.3 billion Muslims will pick up arms.
I know we have been brought up watching western films — seeing the classic narrative of the good, decent guy who does not get justice, and so decides to pick up a gun and start seeking justice himself. For example, there is one particularly famous film set in New York called Death Wish. The main character gets mugged and his wife is killed. He cannot get justice, so he picks up a gun and goes around shooting muggers, and the whole cinema cheers him on. With that in mind, what do members of the Assembly think Muslims are thinking right now? If there is a bloodbath, Muslims will become radicalized — not because of Islam, but because they will see that there is no justice when it comes to Muslims. In Myanmar, almost a million Rohingya Muslims were wiped out as a result of ethnic cleansing. What was the response of the world community? So what do members of the Assembly think would be the response of the 1.3 billion Muslims?
I picture myself in Kashmir. I have been in lockdown for 55 days. I have heard about the rapes and about the Indian army soldiers going into homes. Would I want to live through such humiliation? Would I want to live like that? I would pick up a gun. The situation is forcing people into radicalization. When people lose the will to live, what is there to live for? That is the crux of the issue. If the international community can let that happen to human beings, it is actually radicalizing people.
I therefore repeat that now is one of the most critical times. There will be a reaction. Pakistan will be blamed. Two nuclear-armed countries will come face to face, as they did in February. Yet the United Nations has a responsibility to stop us from heading in that direction. That is precisely why the United Nations came into being in 1945. It is supposed to stop such things from happening. I feel as if we are back in the Munich of 1939 and Czechoslovakia has just been taken — annexed. What is the world community going to do? Is it going to appease a market of 1.35 billion? Or is it going to stand up for justice and humanity? If things go wrong, the world will hope for the best, but it should be prepared for the worst. If a conventional war breaks out between the two countries, anything could happen.
But let us suppose a country seven times smaller than its neighbour is faced with the choice of either surrendering or fighting to the death for its freedom — what will we do? I ask myself that question, and my belief is that there is no God but God. We will fight. And when a nuclear-armed country fights to the end, there will be consequences that reach far beyond its borders. There will be consequences for the world, which is why I repeat that I am here to send out a warning. It is not a threat. It is a reasonable concern about where we are headed.
I have come here to tell the United Nations that it must act. This is a test for the United Nations. It was the United Nations that guaranteed the people of Kashmir the right to self-determination. They are suffering because of that right and now is the time to do something. Unlike 1939, it is not the time to appease. It is the time to take action. The number one action must be for India to lift the inhumane curfew that has lasted for 55 days. It must free all political prisoners, especially those 13,000 boys who have been detained. Their parents do not know where they have been disappeared to. Then, the world community must give the people of Kashmir the right to self-determination.
